First of all, I would like to wish every success to the new Secretary-General, Mr. Guterres, and reaffirm our full support for his work.
Allow me also to congratulate you, Sir, on both your election to the office of President of the General Assembly at its seventy-second session and on the choice of this year’s main theme.
Our world is changing rapidly today. We are going through a second era of machines — an era in which machines are no longer an extension of physical strength but provide spiritual wealth and knowledge. Although today they are faster and smaller, they have an immense impact on our daily lives, affecting the way we work, produce, communicate and interact. This new trend could be described as the fourth Industrial Revolution. It brings with it innovations and advantages, as well as challenges, especially for States. These challenges must be addressed in an effective manner if we are to survive in the complex international reality of today.
States have to show resilience and meet the needs of their peoples in terms of human rights, communication, growth and innovation. They have to evolve, but this evolution must linked to that of the Organization. Will the United Nations be able to keep pace with these developments and adapt to new, emerging realities? In the light of this double adaptation, this is an extremely critical time. It will require reforms that can enable the United Nations to remain relevant in an ever-changing world that is very different from the one that existed in 1945. If the United Nations is to retain its ability to fulfil its mandate, it must evolve to meet the challenges before us.
As insecurity and instability abound over large swathes of the globe, Greece is formulating a multidimensional foreign policy with a view to actively contributing to the attainment of peace through concrete proposals in international forums and regional organizations and the promotion of stability through political initiatives. More specifically, we favour the prospect of broadening the agenda that the institutionalized dialogue and cooperation between the European Union and the United Nations is addressing on an already wide array of issues of global concern.
In line with our shared vision, we all want to see a world free of weapons of mass destruction. In that context, we firmly condemn North Korea’s ongoing illegal nuclear-weapon and ballistic-missile programmes, including its most recent test, which seriously endanger regional and international peace and security. Considering the developments in disarmament and non-proliferation that we have seen over the past year, I believe that it is now more imperative than ever to seek avenues of dialogue with the participation of nuclear-weapon States. That could be a way to bridge the gap between the step-by-step approach to nuclear disarmament and a non-verifiable immediate and total ban.
While it is situated close to regions that are extremely turbulent, such as the Middle East and parts of North Africa, Greece continues to be a pillar of stability. In that context, we have recently undertaken many initiatives, such as the Rhodes Conference for Security and Stability and the International Conference on Religious and Cultural Pluralism and Peaceful Coexistence in the Middle East, held in Athens, as well as the recently established Ancient Civilizations Forum, whose latest meeting took place here in New York only yesterday. The Rhodes Conference focuses on a positive agenda of cooperation among 20 European and Arab countries in the Eastern Mediterranean, with the aim of fostering stability and security in the region.
I would also like to mention that, together with Cyprus, in a context of promoting peace and stability in the Eastern Mediterranean, we have established a number of trilateral forms of cooperation that include Egypt, Israel, Jordan, Lebanon and Palestine. Our main objective is to develop a positive and multidimensional agenda for cooperation in international affairs, with a focus on synergies and joint activities, especially through culture, as one of the main drivers of soft power in international relations, and in other areas of cooperation such as trade, education and research.
Enhancing regional cooperation in the Balkans is also the basic principle behind the Greek initiative of quadrilateral meetings launched in Thessaloniki in April 2016 between the Foreign Ministers of Greece, Albania, Bulgaria and the former Yugoslav Republic of Macedonia. At their forthcoming meeting in October, with a view to developing an effective response to the refugee crisis that is in line with European democratic values and principles, the four countries will focus on identifying ways for improving their interaction on issues such as return operations, the exchange of information and tackling smuggling, human trafficking, terrorism and organized crime and energy networks.
The Syrian war has taken a terrible toll in human lives and has displaced millions. A cessation of hostilities is essential to ensuring progress in the political negotiations. Greece sees no alternative to a political solution to the crisis, and we fully support an inclusive political dialogue in Geneva under United Nations auspices.
The Israeli-Palestinian conflict remains a constant threat to regional stability and security, and the current situation on the ground is not sustainable. We support a two-State solution, meaning the establishment of a sovereign and independent State of Palestine living in peace and security alongside the State of Israel, while at the same time ensuring that Israel’s long-standing quest for security is satisfied.
With regard to Libya, Greece considers the international efforts to stabilize the country to be crucial. We firmly believe that there can be no military solution to the crisis in that country and support every effort to achieve peace and security there.
Terrorism remains one of the major global challenges we face, and the significant progress we have seen recently in the fight against Da’esh deserves special mention. Strengthening international cooperation among all the relevant actors and improving the exchange of information constitute key elements in tackling the flows of foreign fighters. At the same time, we must address the root causes of violent extremism. Greece is actively involved in our shared fight against terrorism. In the context of the work of preventing terrorists from exploiting resources for their activities, we particularly support international efforts aimed at promoting concerted international action against the illegal trade in antiquities and cultural artefacts.
We consistently pursue friendly relations and enhanced cooperation with all our neighbours with a view to promoting stability and prosperity for all. In the Western Balkans, Greece remains a firm supporter of the European Union’s enlargement policy. The rise of nationalistic rhetoric in the region is very worrying, however. We want to underline that actions and statements that undermine good-neighbourly relations should be avoided at all costs.
We should also emphasize that we maintain a friendly approach to the former Yugoslav Republic of Macedonia. Greece’s initiative aimed at designing and implementing bilateral confidence-building measures has strengthened relations between us and facilitated efforts to address more sensitive matters, such as the ongoing issue of our neighbour’s name. In that respect, Greece will continue its systematic efforts to reach a mutually acceptable solution to the issue of the former Yugoslav Republic of Macedonia’s name. Our position is clear — the name must be mutually acceptable.
Where Greek-Turkish relations are concerned, we believe they can be built only on a basis of full respect for international law, including the international law of the sea. We have repeatedly pointed out that good- neighbourly relations are not served by a neighbour that persistently challenges Greece’s sovereignty and sovereign rights.
With regard to the Cyprus issue, our objective is summed up in the concept outlined by the Secretary-General at the international Conference on Cyprus — which is to make Cyprus a so-called normal State, one that is sovereign, independent and free of foreign-occupation troops, external guarantees and rights to intervention. Unfortunately, the July Conference on Cyprus in Switzerland ended without an agreement being reached, because the Turkish and Turkish-Cypriot sides were the only parties at the Conference that did not share the goal of the normal-State concept. Greece is prepared to continue discussing the key international issue of security and guarantees as soon as Turkey demonstrates clear willingness to resume negotiations on the basis of the relevant Security Council resolutions, as well as within the framework of the parameters outlined by the Secretary-General in Crans-Montana.
In the area of civil and political rights, we actively support the fight against racism and all forms of discrimination, whether on religious, gender, sexual or any other grounds. In that regard, Greece, with the aim of prioritizing the safety of journalists and media workers, especially in conflict areas, will submit a relevant thematic draft resolution in the Third Committee at the current session. In the framework of the Human Rights Council, my country has also spearheaded an initiative with its successful submission of a draft for Human Rights Council resolution 35/28, on the convening of the Social Forum in 2018 in order to focus on the promotion of human rights through sport and the Olympic ideal.
My country remains committed to the protection of human rights in all policies that address large movements of migrants, with particular attention to the needs of migrants, including children, in vulnerable situations. We also believe that implementing that framework correctly is more important than ever if we are to protect those who need it, combat human trafficking and migrant smuggling and return those not entitled to international protection to their homes, while at the same time tackling the root causes of migration through effective cooperation with countries of origin and transit. Finally, the issue of ensuring the social and economic inclusion of legal migrants is equally important and deserves our full attention. Greece has reaffirmed its commitment to ensuring the full and effective implementation of the New York Declaration for Refugees and Migrants and its annexes, adopted by the Assembly at its seventy-first session. We also emphasize our commitment to working in the context of the global compact for safe, orderly and regular migration to be concluded by 2018.
I would like to assure the Assembly that, as a founding Member of the Organization, Greece will lend it its unfailing support as the United Nations works to rise to the task of creating a more peaceful and prosperous future, with justice and solidarity for all, especially for generations to come.